Title: To James Madison from George Taylor, Jr., 11 January 1797
From: Taylor, George, Jr.
To: Madison, James


Dear sir,
Philadelphia 11 January 1797.
Being prevented by excessive hurry of Business at the office, from waiting on you in person, I take the liberty of reminding, you by a few lines, of my unpleasant situation as to salary being the same as it was when I last troubled you on the subject. I need not mention or urge to a gentleman of your independent Character, how irksome it must be to a feeling mind to be totally dependent on the Head of a Department for fixing the quantum of salary which he shall receive. On looking over Brown’s paper of this evening I observe that the assistant Post Master General is classed with the Heads of Departments in the Report of the Committee on Compensations. On a former occasion you endeavored to have me thrown into that Class, but it was then objected that I was not a commissioned officer. Now as this is the case with the assistant Post Master and I believe with some others, and as very good reasons might be assigned for placing me, on a different footing from the other Chief Clerks, would it not give a pretext for renewing the attempt? It is now upwards of eleven years since I entered the office of State and I have never been allowed even a decent support for myself and family.
Pardon this freedom, and believe me to be with the most perfect respect and attachment Dear sir, Your most obt. servant
Geo: Taylor Jr:
